DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant's arguments filed 07/18/2022 have been fully considered but they are not persuasive. According to Prior art by Dawood US 8570207 B1 (col 6 lines 44-46) teaches sampling “The data trace can be seen as a signal sampled in the frequency domain at a rate .DELTA.f.” It is clear that data were gathered within the receive time window which should come after transmit time and should contain the receive time of return signal. And therefore, the limitation is completely satisfied. Moreover, simple listening to the sensor within receive time which is after transmit time can be considered sampling as it is selection of a subset of the population of interest in a research study. The receive window itself should be selected in the way so it includes receive time of return signal.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specification does not provide written description how to “sample without filtering the return signal.” It is important to note that according to GOOGLE and as know in the art “Sampling is the selection of a subset of the population of interest in a research study” which is basically some type of filtering. Para 68 states “The combination of the direct conversion architecture, which does not suffer from out-of-band image mixing, and the lack of aliasing relaxes the requirements of the RF filters as compared to traditional IF receivers.” While this statement indicates the filters need is reduced but not eliminated.
Claims 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Limitation “wherein the sampled return signal is processed without filtering” is not supported by specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Scope of the claim 14 is indefinite. It is unclear what Applicant means by “the return signal is sampled without filtering the return signal”. Does it mean that the sampling procedure itself does not have filtering in it or sampling is performed on unfiltered data?
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-13, and 18 and claims bellow are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawood US 8570207 B1.

Regarding claims 1, 9 Dawood teaches
1. A method, comprising:
transmitting(fig. 1 Tx) (col 6 lines 1-16), via a radar(col 10) system, a radio frequency (RF) signal; and
receiving, via the radar system, a return signal associated with the RF signal, the return signal being a precursor having no exponential decay(col 5 lines 45-50 decay is no more exponential but rather algebraic).(claim 1)
sampling(col 6 lines 44-46) the return signal using a receive window (receive window is present for any data acquisition) generated based upon a transmit time(receive window always follows a transmit time in order to receive signal of reflection) of the RF signal and the receive time(receive time is within the time window and also sampled) the return signal.(claim 1 implicit signal is received and analyzed and fig. 7 and col 6 lines 40-55, this is simple data acquisition principle. In order to collect the data system should be configured{or placed} to listen mode during which the sensor receives the signal. This procedure is also called data sampling (or data collection).  
9. A radio frequency (RF) system, comprising:
an RF front end(fig. 1 Tx) configured to:
generate a pulsed RF signal, the pulsed RF signal transmitted via an antenna communicatively coupled to the RF front end;(col 6 lines 1-16) and
receive a return signal(claim 1) associated with the pulsed RF signal, the return signal comprising a plurality of precursors exhibiting no exponential decay(col 5 lines 45-50).
sampling(col 6 lines 44-46) the return signal using a receive window (receive window is present for any data acquisition) generated based upon a transmit time(receive window always follows a transmit time in order to receive signal of reflection) of the RF signal and the receive time(receive time is within the time window and also sampled) the return signal.(claim 1 implicit signal is received and analyzed and fig. 7 and col 6 lines 40-55, this is simple data acquisition principle. In order to collect the data system should be configured{or placed} to listen mode during which the sensor receives the signal. This procedure is also called data sampling (or data collection).  Simple search in GOOGLE for “sampling in research” gives definition “Sampling is the selection of a subset of the population of interest in a research study.” By creating the receive window user selects the time region with relevant data which need to be accepted into the sensor.)

10. The RF system of claim 9, wherein the RF front end comprises at least one transceiver module communicatively coupled to the antenna, the at least one transceiver module comprising circuitry that generates the pulsed RF signal for transmission via the antenna without filtering.(fig. 1 TX and RX modules  , No filtering on transmit channel is present in whole specification)


2. The method of claim 1, wherein the precursor is one of a sequence of precursors, the sequence comprising three or more precursors.(fig. 2a wall 12  medium 13 and then again wall 12) (There are three layers of material . According to Wikipedia “Precursors are characteristic wave patterns caused by dispersion of an impulse's frequency components as it propagates through a medium.” Each medium in some way affects the beam and may create either small or big precursor characteristics in the wave. So the Examiner interpretation is as there are three different layers each layer creates its own precursor waves, some are tangible some are intangible (depending on  characteristics of the medium.)
Hence one can see as three mediums are present the two of them may create very small (or almost non )amount of precursor but the middle medium 13 created the precursor which satisfies the requirement)

3, 11 The method of claim 1, wherein the RF signal is a pulsed RF signal transmitted in a range from about 30 MHz to about 6400 MHz.(claim 7)

4, 12 The method of claim 3, wherein the pulsed RF signal is generated for transmission without automatic level control by at least one transceiver module.( col 9 line 63- col 10 line 22 (RF signal is generated which means at least one RF pulse is transmitted ) specification does not talk about any automatic level control and no automatic level control is present in the art)


8. The method of claim 5, further comprising processing the sampled return signal to identify sub-precursors.(implicit fig. 7 Brillouin precursors identified)(For each wave one can have at least two precursors (see fig. 7). The Sub-precursor according to the Examiner is the second Brillouin precursor on fig. 7. As multiple pulses can exist and different layer can be present different sub -precursors can be identified as in fig. 7)

13. The RF system of claim 10, wherein a timing unit of the at least one transceiver module is configured to control a receive window for sampling the return signal.(col 8 lines 65-67)

18. The RF system of claim 10, wherein the at least one transceiver module comprises signal processing circuitry configured to identify sub-precursors in the return signal.(implicit fig. 7 Brillouin precursors have been identified.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawood as applied to clam 5 above and further in view of Winstead US 20090303103

Regarding claim 6 Dawood does not explicitly teach
6. The method of claim 5, wherein the transmit time is based upon a leading edge of the RF signal and the receive time is based upon a leading edge of the return signal.
 Winstead US 20090303103 A1 teaches
wherein the transmit time is based upon a leading edge of the RF signal and the receive time is based upon a leading edge of the return signal.[0006]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Dawood with invention by Winstead in order to produce a reduction leakage component, based at least in part, on the estimate of the leakage component (Winstead: [0006]). 

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawood as applied to claim 5 above and further in view of MUHAMMAD US 20160211856 A1

Regarding claim 7 Dawood does not explicitly teach
7. The method of claim 5, wherein the return signal is sampled with high dynamic range continuous-time sigma-delta analog-to-digital converters to provide anti- aliasing.
Muhammad teaches
wherein the return signal is sampled with high dynamic range continuous-time sigma-delta analog-to-digital converters[0020]
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Dawood with invention by Muhammad in order to perform a lowpass filtering in the frequency domain[0020].


Claim 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawoodas applied to claim 10 and further in view of Official Notice or KUSHNIR US 20170290011 A1.

Official Notice
Subject matter of claims 15 and 16 is pretty old and conventional in the art and used to create powerful radar array to perform beamforming and also produce combined image of the surrounding. 


Regarding claim 15 Dawood does not explicitly teach but Official Notice/ KUSHNIR  teaches

15. The RF system of claim 10, wherein the RF front end comprises a plurality of transceiver modules.(Kushnir [0029] also fig. 4 transceivers 410)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Dawood to include multiple transceiver modules in order to create powerful radar array and as noted by Kushnir to build phased array. 

Regarding claim 16 Dawood does not explicitly teach but Official notice teaches
16. The RF system of claim 15, wherein the RF front end comprises a combiner that combines pulsed RF signals generated by the plurality of transmitter modules for transmission. (Kushnir [0025] also fig. 4 rf combiner 450)
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Dawood to use combiner for the radar array in order to perform beamforming and also produce combined image of the surrounding and as noted by Kushnir to build phased array. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawood as applied to claim 15 and further in view of Official Notice/Kushnir and Soul US 20090180466.

Regarding claim 17 Dawood does not explicitly teach
17. The RF system of claim 15, wherein the RF front end comprises a spliter that divides the return signal for distribution to the plurality of transmitter modules for sampling and processing.
Soul	US 20090180466 A1 teaches wherein the RF front(fig. 9d 100k) end comprises a spliter(455) that divides the return signal(209) for distribution to the plurality of transmitter modules(413) for sampling and processing.
It would be obvious to one of ordinary skills in the art at the time of the filing to modify invention by Dawood with invention by Soul in order to use fewer physical antennas are need permitting installation in applications having limited physical space(Soul [0181]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENA SERAYDARYAN whose telephone number is (571)270-0706. The examiner can normally be reached on M-T, 7:30-5pm.
             If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/HELENA H SERAYDARYAN/           Examiner, Art Unit 3648    

      /TIMOTHY A BRAINARD/      Primary Examiner, Art Unit 3648